Citation Nr: 1430035	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-37 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for nerve damage and pain to the penis and right testicle as secondary to residuals of a gunshot wound of the right thigh.

2.  Entitlement to service connection for a right hip disability as secondary to residuals of a gunshot wound of the right thigh.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel








INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

In April 2009, February 2010 and July 2012, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

Pursuant to the Veteran's request, he was scheduled for a hearing in October 2009.  However, the Veteran failed to appear for that hearing.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (2013).  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not support a finding that a relationship exists between any nerve damage and pain to the penis and right testicle and his service-connected residuals of a gunshot wound of the right thigh, or active service.

2.  The competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's current right hip disability and his service-connected residuals of a gunshot wound of the right thigh or active service, or that arthritis manifested within a year of service discharge.

CONCLUSIONS OF LAW

1.  Nerve damage and pain to the penis and right testicle were not incurred in or aggravated by service, and are not proximately due to service-connected residuals of a gunshot wound of the right thigh.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  A right hip disability was not incurred in or aggravated by service, arthritis of the right hip may not be presumed to have been incurred therein, and is not proximately due to service-connected residuals of a gunshot wound of the right thigh.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in April 2009, February 2010, and  July 2012.  In April 2009, the Board remanded this matter to provide the Veteran with a videoconference hearing.  Although a hearing was scheduled for the Veteran in October 2009, he failed to appear.  Then in February 2010, the Board remanded the case to obtain VA examinations and readjudicate the claims.  He was afforded VA examinations in June 2010 and his claims were readjudicated in a January 2011 supplemental statement of the case.  The Board remanded this matter again in July 2012.  Finding that the June 2010 VA examination was inadequate, the Board remanded to obtain further examinations, obtain any outstanding medical records, and readjudicate the claims.  Thereafter, additional VA and private treatment records were obtained and associated with the claims folder, the Veteran was afforded further examinations in August 2012, and his claims were readjudicated in a January 2013 supplemental statement of the case.   Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
Duties to Notify and Assist

In correspondence dated in December 2006, prior to the June 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available service and post-service treatment records have been secured.  Also, the Veteran was provided VA examinations for his claims.  Although the Board has previously determined that the  June 2012 examination reports were inadequate, the Veteran was afforded further examinations in August 2012.  Review of the August 2012 examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The August 2012 VA examiner noted that the Veteran refused neuro diagnostic testing.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA). As such, the Board finds that VA has fulfilled its duty to assist has been met. 38 C.F.R.§ 3.159(c) (4) (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); Barr, 21 Vet. App. at 312.  The Veteran has not contended otherwise.  


Analysis

The Veteran contends that he currently has nerve damage and pain to the penis and right testicle and a right hip disability as secondary to his service-connected residuals of gunshot wound of the right thigh.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013). 

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  This presumption does not apply in the present case as there is no indication of a current heart disorder as discussed below.

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records reflect that in June 1969, the Veteran was treated after he accidently shot himself in the left hand and right thigh.  The laboratory finding at that time showed the bullet overlying the right femur and in the soft tissue of the buttock.

Nerve Damage and Pain to the Penis and Right Testicle

After separation from service, a February 1974 private neurosurgical consultation report reflects that the Veteran was seen for severe deep aching pain over the sciatic notch secondary to a gunshot wound in service.  It was noted that the bullet passed through his left hand superficially doing no particular damage but then passed through his scrotum and the medial aspect of his thigh and found its way into the deep tissues of the gluteal region.  In March 1974, the Veteran underwent an exploration of the right sciatic nerve with the diagnosis of gunshot wound with right sciatic nerve damage.
A January 2002 private urology report noted that the Veteran had pain in the penis with a bent penis and pain with erections.  On examination, a dorsal Peyronie's plaque was shown.  The impression was erectile dysfunction and Peyronie's disease.  

In a March 2007 private treatment report, the Veteran's private physician, Dr. C.D., noted diagnoses of a gunshot wound entering the left upper extremity striking the groin and the right lower extremity causing Peyronie's disease.

A June 2007 private treatment report reflected the Veteran's complaint of increased difficulty with his genitalia secondary to the gunshot wound.  Dr. D. stated that the bullet entered the right groin and that the Veteran had a huge scar that began at the right scrotal sac attachment extending a third of the way down his anterior medial thigh.  The diagnoses were scrotal pain and Peyronie's disease.  Dr. D. stated that these conditions were directly and casually related to the Veteran's gunshot wound.

A November 2007 private treatment record noted that the Veteran continued to have significant amount of swelling, pain and discomfort in the testicle and scrotal sac as well as along the penile shaft.  Dr. D. stated that "this was from a gunshot wound during [the Veteran's] military career."  The diagnoses were Peyronie's disease with a scar caused by a remote gunshot wound and testicular and scrotal scarring, swelling and pain, also secondary to gunshot wound.

In December 2007, the Veteran's private urologist, Dr. P.K., stated that the Veteran had a history of a gunshot wound to the right groin and since then he had developed chronic right testicular pain as well as Peyronie's disease.  Dr. K. opined that it was possible that the testicular pain and Peyronie's disease were related to the injury.

On VA examination in June 2010, the Veteran complained of pain in his right testicle.  However, it was noted that on examination, the Veteran's genitalia were normal; both testes were descended; and there were no scars on the scrotum or penis.  After finding that there were no penile abnormalities, the examiner did not provide an etiology opinion.  However, as discussed above, the medical evidence of record presents conflicting information.  Although the June 2010 VA examiner stated that the Veteran's claims file was reviewed, the examiner failed to address the Veteran's current testicular and scrotal scarring, swelling, and pain, secondary to the in-service gunshot wound as reflected in the private treatment records listed above.

Pursuant to the Board's July 2012 remand, the Veteran was afforded a VA peripheral nerves examination in August 2012, the report of which was rendered in conjunction with review of the claims folder and evaluation of the Veteran.  The examiner noted that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner observed that in 1974, the Veteran underwent a right sciatic nerve exploration.  He noted that the report from the procedure reflected that no actual penetration of the nerve was identified, and the discharge diagnosis was paresthetic pain of the right lower extremity of unknown diagnosis.  The examiner observed that the neurosurgeon indicated that there was no definite pathology noted which could be a valuable source of the Veteran's dysesthesias.  While the examiner reviewed Dr. D's correspondence, the Veteran refused to undergo neuro diagnostic testing at that time and the earlier diagnosis remained the same.  Upon evaluation that day, the examiner noted normal findings as there was no evidence that the Veteran had any residual nerve damage related to the gunshot wound in service.  The examiner added that the record reflected that in the past the Veteran's complaints had been functional and there was no organic problem causing the symptoms.       

The Veteran was also provided a urinary tract examination in August 2012.  The examiner noted a diagnosis of Peyronie's disease.  The examiner indicated that while the Veteran complained of testicular pain following his July 1969 operation, the urology consultation report showed no pathology involving the testicle or scrotum and a psychiatric consultation was requested.  The consultation report showed that the Veteran had been in a crisis of early adulthood, and he was returned to duty.  The examiner noted that upon evaluation that day, it did not seem that genitalia were involved in the gunshot wound.  He opined that it was less likely as not that the chronic testicular pain and Peyronie's disease were caused by or a result of service; these conditions were not residuals from the service-connected gunshot wound to the right thigh.  The examiner noted that while the Veteran indicated sciatic nerve damage by the gunshot wound, he was not willing to undergo testing.  He also noted Dr. H's correspondence that he performed an exploration of the right sciatic nerve in 1974 but indicated that there was no actual penetration of the nerve identified.  The examiner further stated that Dr. H noted that the Veteran was hyper- reactive to pain and there were some functional factors affecting the Veteran.  The examiner noted there was no swelling in the region and there was a scar on the proximal right medial thigh and buttocks, but no visible scars on the scrotum.   

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for nerve damage and pain to the penis and right testicle.  

The Veteran currently has a disability.  While the preponderance of the evidence is against a current diagnosis of any residual nerve damage, he has been diagnosed with Peyronie's disease.  Therefore, Hickson and Wallin elements (1) are met.  

With respect to Hickson element (2), in-service disease or injury, the Board notes that service treatment records reflect that in June 1969 the Veteran was treated after he accidently shot himself in the left hand and right thigh.  Therefore, the second Hickson element has been met with respect to in-service injury.

With respect to Wallin element (2), service-connected disability, the Veteran is service-connected for residuals of a gunshot wound of the right thigh.  Therefore, the second Wallin element has been met.

With respect to crucial Hickson and Wallin elements (3), medical nexus, the questions presented, i.e., the relationship, if any, between the Veteran's current disability, and his military service and service-connected disability, respectively, are essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's current disability is related to service/service-connected disability, the Board finds that the August 2012 VA examination reports are the most probative evidence of record as they were definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history and the Board's remand directives, and physical evaluation of the Veteran.  The examiner also reviewed previous VA and private opinions that were rendered in conjunction with interviews and physical examinations of the Veteran.  Furthermore, the examiner provided a complete and thorough rationale in support of the opinions.  Based upon the Veteran's report of sciatic nerve damage, the examiner indicated further testing was warranted but the Veteran declined to cooperate.  As to private medical opinions that link the Veteran's disability to service, the Board affords these opinions no probative weight as they are recitations of the Veteran's beliefs and are not based on  review of the objective evidence of record.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (noting that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  Also, Dr. K's opinion was merely speculative in nature.  Additionally, these opinions are not supported by detailed rationale and are not consistent with the objective medical evidence of record.  In contrast, the August 2012 VA examiner's opinions are based on independent review of the evidence, are fully explained and consistent with the evidence of record, and also cite to general medical principles. 

The Board has considered the Veteran's contentions that he has a current nerve disability and current penile disability was caused by service/service-connected disability.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render a diagnosis or an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions as to a link between his current disability and the documented in-service injury/service-connected disability.  As such, the Board ascribes far more weight to the conclusions of the VA medical professional who concluded that the Veteran did not have a current nerve disorder or a current penile disability related to service/service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Based on the foregoing, Hickson and Wallin elements (3) are not met, the weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for nerve damage and pain to the penis and right testicle as secondary to residuals of a gunshot wound of the right thigh is not warranted.

Right Hip Disability

The relevant evidence includes a June 2007 private treatment report, in which the Veteran's primary care physician, Dr. C.D. stated that the bullet was in the proximity of the sciatic nerve and that in fact the Veteran had sciatic nerve dysfunction as evidenced by his inability to laterally rotate and abduct his hip.  Dr. D. also stated that the Veteran's orthopedist, Dr. B. concurred that a significant amount of his hip dysfunction and discomfort was the bullet fragments in his thigh that had compromised his sciatic nerve.

A September 2008 VA X-ray of the right hip reflects degenerative changes of the right hip, with foreign body within the medial soft tissues.  

The June 2010 examiner noted that a November 2006 X-ray of the right hip showed retained bullet fragment, but the right hip joint was normal.  The examiner further stated that there was no evidence of degenerative joint disease of the hip and the mechanism of injury of the gunshot wound did not account for the symptoms that the Veteran complained about or the physical findings at the examination.  

Finding that the June 2010 VA examination report was inadequate as the June 2010 VA examiner failed to address the September 2008 VA examination report or the private treatment reports from Dr. D. noting significant sciatic nerve damage from the in-service gunshot wound causing the right hip dysfunction, the Board remanded this matter to obtain another opinion.  In August 2012, a VA examiner noted a diagnosis of degenerative joint disease of the right hip.  In reviewing the Veteran's history, the examiner commented that the Veteran had five right hip radiographs since 1997, including as part of the current examination, all which were normal except the one in 2008.  The examiner observed that the changes noted on that film were minimal.  The examiner further indicated that at this point, there was no evidence of a right hip disability other than mild arthritis which appeared to have resolved.   Upon review of the record, the examiner found no documented complaints of right hip pain from the Veteran to his primary care physician at VA over the past three and half years.  He opined if there were actually degenerative changes in the right hip, they were less likely as not caused by the prior gunshot wound, as osteoarthritis was very common and was likely due to the normal aging process.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hip disability.  

With respect to Hickson and Wallin elements (1), current disability, the record clearly shows that Veteran has been diagnosed with degenerative joint disease of the right hip.  Therefore, these elements are met. 

As detailed above, Hickson and Wallin elements (2), in-service disease or injury and
service-connected disability are met.  However, the Veteran is not entitled to presumptive service connection as there is no competent evidence of arthritis within one year of service discharge.  See supra 38 C.F.R. §§ 3.307, 3.309 (2013). 

As to crucial Hickson and Wallin elements (3), medical nexus, the Board finds that the August 2012 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's history and the Board's remand directives, and physical evaluation of the Veteran.  The examiner also reviewed previous VA and private opinions which were rendered in conjunction with interviews and physical examinations of the Veteran.  Furthermore, the examiner provided a complete and thorough rationale in support of the opinion.  The examiner specifically addressed the Board's concern as to the contrary evidence of record.  While the examiner observed that the Veteran had an abnormal radiograph in 2008, all others were normal and found that the Veteran had not complained of right hip pain over the last several years.  As to the private medical opinion that links the Veteran's right hip disability to the right thigh disability, the Board affords this opinion no probative weight as this opinion is not supported by detailed rationale and is not based upon review of the objective medical evidence of record.  Indeed, it is contradicted by the objective evidence.  In contrast, the August 2012 VA examiner's opinion is based on independent review of the evidence including the private opinion, is fully explained and consistent with the evidence of record, and also cites to general medical principles. 

To the extent that the Veteran may contend that he has had right hip pain since service, the Board finds that any such assertion is outweighed by the objective evidence of record.  The Veteran was not shown to have any chronic right hip disability at service discharge, and the first indication of a disability was not until April 1990, when it was noted that the Veteran had right hip pain for the last 15 years, which would be five years following service discharge.  The Board finds that all these factors weigh heavily against finding continuity of symptomatology. 

The Board has considered the Veteran's contentions that his right hip disability was caused by service/service-connected disability.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; he is competent to discuss the existence of pain.  See supra Washington.  As discussed above, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, as to complex medical diagnoses such as a link between his current right hip disability and the documented in-service injury/service-connected disability.  As such, the Board ascribes far more weight to the conclusions of the VA medical professional who concluded that the Veteran's current right hip disability was not related to service/service-connected disability.  See supra Jandreau. 

Based on the foregoing, Hickson and Wallin elements (3) are not met, the weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a right hip disability as secondary to residuals of a gunshot wound of the right thigh is not warranted.







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for nerve damage and pain to the penis and right testicle as secondary to residuals of a gunshot wound of the right thigh is denied.

Service connection for a right hip disability as secondary to residuals of a gunshot wound of the right thigh is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


